

115 HR 4164 IH: Industrial Hemp Water Rights Act
U.S. House of Representatives
2017-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4164IN THE HOUSE OF REPRESENTATIVESOctober 27, 2017Mr. Polis (for himself, Mr. Young of Alaska, Mr. Peterson, Ms. Gabbard, Mr. Pocan, Mr. Cohen, Mr. Blumenauer, Mr. Garrett, and Ms. DeGette) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on the Judiciary, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that the owner of a water right may use the water for the cultivation of industrial hemp, if otherwise authorized by State law. 
1.Short titleThis Act may be cited as the Industrial Hemp Water Rights Act. 2.Use of water for industrial hemp cultivation (a)Definition of industrial hempIn this section, the term industrial hemp has the meaning given the term in section 7606(b) of the Agricultural Act of 2014 (7 U.S.C. 5940(b)). 
(b)Use for industrial hemp cultivationNotwithstanding the Controlled Substances Act (21 U.S.C. 801 et seq.), chapter 81 of title 41, United States Code, or any other Federal law, an owner of an absolute or conditional or reserved water right, including a federally recognized Tribe, or an entity that receives or distributes water contracted from the Federal Government, may, pursuant to applicable water law, use or sell for use by another person the water subject to the water right or the contract, as applicable, for the cultivation of industrial hemp, regardless of whether the water has passed through a Federal water project, if the growth or cultivation of industrial hemp is otherwise authorized under the laws of the State or Tribe in whose jurisdiction in which such use occurs. 